At common law a wife cannot be the immediate grantee of her husband, but she may take an estate from him through the intervention of a trustee. In equity, however, it is otherwise, and a direct conveyance from husband to wife will be *Page 354 
upheld whenever there is an adequate consideration. Shepard v. Shepard, 7 Johns. Ch. 57; Arundell v. Phipps, 10 Ves. 146, 149; Hunt v. Johnson,44 N.Y. 27; Dale v. Lincoln, 62 Ill. 22; Sims v. Rickets, 35 Ind. 181; Smith v. Dean, 15 Neb. 432; Jordan v. White, 38 Mich. 253; Putnam v. Bicknell,18 Wis. 351; Beard v. Dedolph, 29 Wis. 136; Fenelon v. Hogoboom,31 Wis. 172; Carpenter v. Tatro, 36 Wis. 297; McCampbell v. McCampbell, 2 Lea 661; Sayers v. Wall, 26 Grat. 354; Powe v. McLeod, 76 Ala. 418; Washburn v. Gardner, 26 Ala. 597; Craig v. Chandler, 6 Col. 543; 2 Sto. Eq. Jur. (12th ed.) ss. 1368, 1372-1375, and notes; — and see, also, Wallingsford v. Allen, 10 Pet. 583, and Jones v. Clifton, 101 U.S. 225. This rule or principle of equity jurisprudence has not been abrogated in this state by statute (G. L., c. 183, s. 13); and as it is found as a fact that the mortgage deed sought to be annulled was given and taken in good faith, and as it must be deemed to have been upon an adequate consideration (Cooper v. Alger, 51 N.H. 172, Kaufman v. Whitney, 50 Miss. 103, Rowland v. Plummer, 50 Ala. 182), the plaintiffs make no case for equitable relief. Exceptions sustained.
Bill dismissed.
ALLEN, J., did not sit: the others concurred.